Case 1:18-cr-00123-CBA-RER Document 190-1 Filed 04/04/19 Page 1 of 1 PageID #: 1939



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
    - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

    UNITED STATES OF AMERICA
                                                                           18 CR 123 (S-1) (CBA)
              - against -
                                                                           VERDICT SHEET
    JOHN SCARPA, JR.,

                                    Defendant.

    - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X


                                        AS TO COUNT THREE
                        Conspiracy to Use Interstate Facilities to Commit Bribery

            How do you find the defendant JOHN SCARPA, JR.?

                                                                 Guilty _________   Not Guilty _________


                                             AS TO COUNT FOUR
                                 Use of Interstate Facilities to Commit Bribery

            How do you find the defendant JOHN SCARPA, JR.?

                                                                 Guilty _________   Not Guilty _________
